DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3,4,6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Signey-2002/0056347 in view of Cramer-2012/0276818.
Signey discloses: 1.  A water jet cutting system 200, comprising:(a) a supporting surface 218 for supporting an object 100 to be cut; (b) a dispensing device 22 which dispenses a jet of water against the object to be cut via cutting head 214; (c) a pressurized water generating apparatus 204 in fluid communication with said dispensing device 222 to supply pressurized water to said dispensing device 222; and (d) a supporting assembly (not shown) for supporting said dispensing device 222 above said supporting surface 218 and for supporting said pressurised water generating apparatus 204 (Fig 2) , wherein said pressurised water generating apparatus 204 comprises at least one pressure intensifier 204.  
6. (New) A water jet cutting system according to claim 5, wherein said pressure intensifier 204 comprises at least one of an electric pressure intensifier and a hydraulic pressure intensifier 206.  
7. (New) A water jet cutting system according to claim 5, wherein said pressurised water generating apparatus 204 includes at least one attenuator 208 for damping pressure oscillations of said pressurized water coming from said at least one pressure intensifier, said at least one attenuator 208 being in fluid communication with, and interposed between, said at least one pressure intensifier 204 and said dispensing device 222/214.  
9. (New) A water jet cutting system according to claim 1, wherein said dispensing device 222 comprises at least one cutting head 214.  
Regarding claim 1, Signey does not specifically show or disclose the supporting.  However, Cramer teaches a water jet cutting system 20, wherein said supporting assembly 22 includes a crosspiece 60, a dispensing device 26 being supported by a first wall (side) of said crosspiece 60, a pressurised water generating apparatus 34 being supported by a second wall (top) of said crosspiece element 60.  (claim 3.)  wherein said first wall (side) is substantially parallel to and opposite (opposite the corner) said second wall (top), (claim 4) wherein said first wall (side) is transverse to and contiguous with said second wall (top), and (claim 8) wherein said support structure 22 comprises a portal support structure (Fig 1) and wherein said crosspiece 60 slidingly supports (X-X) said dispensing device 26.  
	Therefore, it would have been obvious to one of ordinary skill in the art at time invention was made to substitute the support of the elements of Signey and use the support frame 22 with crosspiece 60, as taught by Cramer, to support the dispensing device and pressurized water of Signey, as shown by Cramer Fig 1 (and detailed above), in order to efficiently and compactly support the dispenser and pressurized water for optimal and precise jet cutting.  The newly amended claim 1, now positively recites that the pressure intensifier is supported on the second wall of the crosspiece, which was not recited in original claim 2.  However, to have any components of the pressure jet of Signey, such as the intensifier, to be supported on a crossbeam, would be obvious to one of ordinary skill, as Cramer teaches mounting elements of the water jet on crossbeam 60, as this stabilizes the elements and make the apparatus compact and efficient.
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Although the same prior art is being used, claim 1 was amended such that a modified rejection has been issued. In particular, claim 1 now recites that the ‘intensifier is supported by a second wall of the crosspiece.’  Original claim 2 and 5 did not specify the intensifier to be mounted on the crosspiece.  The rejection now addresses that Cramer teaches mounting components to a crosspiece of a waterjet.  Signey is used to disclose all the components of a water jet but does not specify the mounting.  One of ordinary skill would look at Cramer and deem it obvious to mount components like the dispensing device and water pressure and intensifier to crosspiece for efficient and compact arrangement. Cramer shows actuator 34 mounted to crosspiece. Examiner interprets this to be the pressurised water generating apparatus of Cramer as it actuates the high pressure water feed from line 46. Therefore, Cramer teaches mounting the dispenser and high pressure apparatus on a crosspiece.  And because Signey already teaches a high pressure apparatus with an intensifier, one of ordinary skill would be motivated to mount both components on a crosspiece. Applicant argues that source 24 is not mounted on the crosspiece of Cramer. However, Applicant is misrepresenting the rejection and the components detailed by Examiner.  Applicant argues that the arrangement allows better weight distribution, but the claims are not drawn to the weight of the components or how they distribute to allow the crosspiece to be less weight, therefore these arguments are moot.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	PRIOR ART
The prior art not relied upon in the rejection is cited because the references show similar devices for water jet cutting and damping.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN P MORGAN whose telephone number is (571)272-4488. The examiner can normally be reached Monday-Friday generally 830am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EM
December 2, 2021
/EILEEN P MORGAN/               Primary Examiner, Art Unit 3723